Case: 14-41158   Document: 00512976163   Page: 1   Date Filed: 03/20/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                           United States Court of Appeals
                                                    Fifth Circuit

                                                                       FILED
                                                                    March 20, 2015
                                No. 14-41158                        Lyle W. Cayce
                              Summary Calendar                           Clerk


HECTOR R. GARZA-MATA, Pro Se & Siblings similarly situated,

             Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; THOMAS E. PEREZ, SECRETARY,
DEPARTMENT OF LABOR; ERIC H. HOLDER, JR., U. S. ATTORNEY
GENERAL, in his official capacity as head of the Department of Justice;
DAVID L. NEAL, Chairman of the Board of Immigration Appeals; JOHN
KERRY, Secretary, U.S. Department of State; JEH CHARLES JOHNSON,
SECRETARY, DEPARTMENT OF HOMELAND SECURITY; ALEJANDRO
MAYORKAS, Director, U.S. Citizenship and Immigration Services; RON
ROSENBERG, Chief of the Administrative Appeals Office - U.S. Citizenship
and Immigration Services; ALBERT W. BLAKEWAY, Field Office Director -
U.S. Citizenship and Immigration Services - San Antonio, Texas,

             Defendants - Appellees




                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 5:14-CV-48


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
     Case: 14-41158      Document: 00512976163         Page: 2    Date Filed: 03/20/2015



                                      No. 14-41158
PER CURIAM:*

       The lengthy complaint filed by the Plaintiff lists what is thought to have
been official mistakes affecting his grandmother and other family members in
past years. But no claim that warrants legal relief now by a federal court is
set forth.   As for the claim of citizenship, the district court has correctly
explained why that must fail. The court also explained why the other civil and
constitutional rights discussed by the Plaintiff state no legal complaint against
any defendant. The case must be dismissed.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2